UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE DOUYO INTERNATIONAL HOLDINGS : 20cv7234 (DLC)
LIMITED SECURITIES LITIGATION :
ORDER

 

DENISE COTE, District Judge:

On December 24, 2020, the plaintiffs filed a first amended
complaint (“FAC”). In a letter of February 19, 2021, the
defendants notified the Court of their intention to file a
motion to dismiss the FAC. The letter set out the defendants’
anticipated arguments in support of a motion to dismiss. An
Order of March 15 permitted the plaintiffs to file a second
amended complaint, which they did on April 2. In a letter of
May 17, the defendants notified the Court of their intention to
file a motion to dismiss the second amended complaint on May 21.
It is hereby

ORDERED that the plaintiffs may file a third amended
complaint by June 11, 2021. It is unlikely that the plaintiffs

will have a further opportunity to amend.

 
IT IS FURTHER ORDERED that iff no third amended complaint is
filed, the schedule set out in the Order of April 1, 2021 shall

govern further proceedings.

Dated: New York, New York
May 18, 2021

i if fe

DEMISE COTE —
United States District Judge

 
